                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
LUCKY’S MARKET PARENT              :            Bankruptcy Case No. 20-10166 (JTD)
COMPANY, et al.,                   :            BAP 21-00017
                                   :
                      Debtors.     :
                                   :
__________________________________ :
                                   :
ATA FORUM LOUISVILLE KY, LLC,      :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C.A. No. 21-488-LPS
                                   :
LUCKY’S MARKET PARENT,             :
COMPANY, et al.,                   :
                                   :
                      Appellees.   :


                                 RECOMMENDATION

             At Wilmington this 6th day of May, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
       The parties met and conferred in good faith on the prospects of mediation in this

appeal. As a result of their discussion, due to the nature of the relief granted by the

Bankruptcy Court and the issues on appeal, the parties concluded that m ediation would

not be fruitful. They, therefore, requested that this matter be removed from mandatory

mediation and jointly propose the following briefing schedule:

       Appellants’ Opening Brief                        Monday, June 28, 2021

       Appellees’ Response Brief                        Wednesday, July 28, 2021

       Appellants’ Reply Brief                          Friday, August 27, 2021

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated since it is consistent with the parties

position.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
